Citation Nr: 0108678	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-08 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than January 21, 
1998, for the award of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The appellant had active service in the United States Navy 
from August 1978 to September 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee by which the RO granted entitlement to a 
total rating based on individual unemployability (TDIU) due 
to service-connected disability.  The RO assigned an 
effective date of January 21, 1998 for the TDIU rating and 
the appellant is appealing the effective date.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  In July 1996, the RO issued a rating decision that 
granted service connection for disabilities of the right 
knee, the right hip and the low back, assigning a 10 percent 
evaluation for each.  The appellant disagreed with the 
assigned initial ratings, but he did not submit a timely 
substantive appeal after the Statement of the Case was issued 
on November 13, 1997.

3.  On January 21, 1998, the appellant submitted a written 
statement that the RO construed as a claim for increased 
compensation.

4.  In January 2000, the RO granted a total rating based on 
individual unemployability, effective from January 21, 1998.

5.  The record does not contain evidence of an earlier claim 
for increase following the RO's July 1996 rating decision.  


CONCLUSION OF LAW

The criteria for assigning an effective date earlier than 
January 21, 1998 for the assignment of a total rating based 
on individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b), 
5110 (West 1991 & Supp. 2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107); 38 C.F.R. §§ 3.155, 3.157, 3.340, 
3.341, 3.400, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the earlier effective date 
claim have been properly developed and that no useful purpose 
would be served by remanding said issue with directions to 
provide further assistance to the appellant.  There is no 
indication that additional relevant medical records exist 
that would indicate a greater degree of severity with respect 
to the service-connected disabilities that could be dated 
earlier than those already of record.  Thus, the Board 
concludes that the evidence is sufficient for reaching a fair 
and well-reasoned decision with respect to the issue on 
appeal, and that the duty to assist appellant has been 
satisfied.  

The Board is aware that in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  However, in this case, even 
though the RO did not have the benefit of the explicit 
provisions of VCAA, VA's duties with respect to the veteran's 
claim have been fulfilled.  

The law essentially provides that VA has a duty to notify the 
appellant and his representative of any information and 
evidence needed to substantiate and complete a claim.   
However, the Board finds that the VA has met its duty to 
advise and notify the appellant in this case.  Specifically, 
the appellant was advised and notified of the evidence 
necessary to establish ratings higher than 10 percent each 
for the right knee, right hip and low back disabilities in 
the rating decision and in the Statement of the Case (SOC) 
that was issued in November 1997.  The appellant was further 
advised and notified of the evidence necessary to establish 
an effective date for the grant of TDIU earlier than January 
1998, in the SOC issued in March 2000.  The Board finds that 
the discussions in the rating decision, SOC, SSOC and RO 
letters sent to the appellant in effect informed him of the 
information and evidence that would needed to substantiate 
his claim and complied with VA's notification requirements.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

The appellant contends that his entitlement to TDIU should be 
effective from 1994.  The Board notes that, in a July 1996 
rating decision, the appellant's right knee, right hip and 
low back disabilities were each assigned an initial rating of 
10 percent.  The appellant submitted a Notice of Disagreement 
with the assigned evaluations and an SOC was issued by the RO 
on November 13, 1997.  The associated notice letter informed 
the appellant that he had 60 days in which to submit his 
substantive appeal; a VA Form 9, Appeal to the Board, was 
enclosed.  The appellant did not respond until January 21, 
1998, when the RO received a written statement from the 
appellant on a VA Form 21-4138 in which he stated that he was 
responding to the November 13, 1997 letter from the RO.  The 
appellant was subsequently informed, in a letter from the RO 
dated March 8, 1998, that the January 21, 1998 written 
statement was found by the RO to be an untimely substantive 
appeal.  He was also informed that he could appeal the issue 
of the timeliness of the substantive appeal.  However, the 
appellant did not appeal.  The July 1996 rating decision is, 
therefore, final as no appropriate collateral attack of that 
decision has been initiated.

Except as otherwise provided, the effective date of the award 
of an evaluation based on an original claim, a claim reopened 
after a final disallowance, or a claim for an increase will 
be the date of receipt of the claim or the date entitlement 
arose whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2).  Thus, if it is factually 
ascertainable that the disability increased within one year 
preceding the date of a claim for increase, the effective 
date of increased compensation will be the date the 
disability increased within that year.  If the evidence shows 
that the disability increased after the claim for increase is 
filed, the effective date of increased compensation will be 
the date after the claim was filed on which the increase in 
disability is shown.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if the 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of the receipt of the 
informal claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. § 3.151, an informal request for 
increase or reopening will be accepted as a claim.   

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits: (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits.  
38 C.F.R. § 3.157.

As the RO assigned an effective date of January 21, 1998 for 
the TDIU rating, the initial inquiry concerns whether there 
was a claim for TDIU filed before the current effective date 
of January 21, 1998.

The appellant submitted a VA Form 21-8940, Application for 
Increased Compensation based on Individual Unemployability, 
in May 1999.  The RO had sent the form to the appellant after 
its April 1999 rating decision increased the low back 
disability evaluation from 10 percent to 20 percent, thereby 
increasing the combined disability evaluation to 70 percent.  
Previously, in an April 1998 rating decision, the appellant's 
right knee disability evaluation had been increased from 10 
percent to 20 percent.  The right knee and low back 
disability evaluations were both effective January 21, 1998, 
and each was increased as a result of the RO construing the 
appellant's January 21, 1998 written statement as a claim for 
increased ratings.

In Servello v. Derwinski, 3 Vet. App. 196 (1992), the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) addressed the issue of entitlement to an earlier 
effective date in a TDIU claim and pointed out that the 
applicable statutory and regulatory provisions, properly 
construed, require that the Board look to all communications 
in the file that may be interpreted as applications for 
claims, formal and informal, for increased benefits.  
38 U.S.C.A. § 5110(b)(2); see 38 C.F.R. §§ 3.400(o)(2), 
3.155(a).  The veteran is not required to mention 
"unemployability."  See Gleicher v. Derwinski, 2 Vet. App. 26 
(1991) (reversing Board decision denying TDIU benefits where 
appellant had requested an increase in the assigned 70 
percent disability rating to 100 percent but did not 
specifically request TDIU); Snow v. Derwinski, 1 Vet. App. 
417 (1991) (remanding matter to Board for consideration of 
TDIU claim where appellant had not raised it explicitly).

Applying 38 C.F.R. § 3.400(o)(2) and in view of the evidence 
of record, in this case an effective date earlier than 
January 21, 1998 is not warranted.  The Court has held that 
38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where an increase in disability precedes a 
claim for an increased disability rating; otherwise the 
general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper 
v. Brown, 10 Vet App 125, 126 (1997).  Thus, three possible 
dates may be assigned depending on the facts of a case:

(1) if an increase in disability occurs after the claim 
is filed, the date that the increase is shown to have 
occurred (date entitlement arose) (38 C.F.R. 
§ 3.400(o)(1));

(2) if an increase in disability precedes the claim by a 
year or less, the date that the increase is shown to 
have occurred (factually ascertainable) (38 C.F.R. 
§ 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by 
more than a year, the date that the claim is received 
(date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet App at 126.  

Thus, determining an appropriate effective date for an 
increased rating under the effective date regulations 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred.  
38 C.F.R. §§ 3.155, 3.400(o)(2).

In this case, the July 1996 rating decision is final.  
Neither it nor any claim that precipitated it may be used as 
a basis for the assignment of an earlier effective date for 
the TDIU rating.  As noted above, the date of the claim is 
January 21, 1998.  The RO used this date as the effective 
dates of the increased ratings for the right knee and the low 
back which resulted in a combined 70 percent evaluation, the 
event that precipitated consideration of a TDIU rating.

Under the regulations cited above, the effective date can be 
no earlier than January 21, 1998, one year before the date of 
claim.  After careful review of the evidence of record, the 
Board finds no evidence of an earlier informal claim for an 
increased rating or a total rating meeting the requirements 
of 38 C.F.R. § 3.155 and 38 C.F.R. § 3.157 filed following 
the RO's July 1996 final decision and prior to the 
appellant's January 21, 1998 successful application for 
increased compensation.  There are no such statements or 
other evidence received from the appellant during this time 
period.  The only materials from the appellant received at 
the RO between January 1997 and January 1998 related to his 
recent marriage and associated increase in the number of his 
dependents; these documents were submitted to the RO in May 
1997.  

Furthermore, the Board notes that there is no VA medical 
evidence of record demonstrating that the appellant was 
medically determined to be unemployable due to service-
connected disabilities prior to January 21, 1998; there is VA 
medical evidence of record, dated in September 1996, 
indicating that the appellant was currently employed.  
Assuming, without deciding, that VA medical records dated in 
1994, 1995, or 1996 would support the assignment of a TDIU 
rating, the Board notes that this would, then, establish that 
the increase in disability had preceded the January 1998 
claim by more than a year.  In that instance, the effective 
date of the TDIU rating would be the date that the claim was 
received, i.e., January 21, 1998.  Therefore, the VA medical 
records dated in 1994, 1995 and 1996 cannot be used to 
establish a date of claim earlier than January 21, 1998.  
Again, there is no VA medical evidence of record dated within 
the delimiting period demonstrating that the appellant was 
medically determined to be unemployable due to service-
connected disabilities prior to January 21, 1998.  Therefore, 
the assignment of an effective date earlier than January 21, 
1998, the date of the claim, for the grant of the total 
rating based on individual unemployment is not warranted.

Absent a finding of clear and unmistakable error, the 
effective date of an evaluation and award of compensation 
based on a reopened claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400.  A reopened claim is defined as any 
application for a benefit received after disallowance of an 
earlier claim.  38 C.F.R. § 3.160(e).  Clearly, evaluations 
in excess of 10 percent for the right knee, right hip and low 
back disabilities were disallowed in the July 1996 rating 
decision.  The January 21, 1998 VA Form 21-4138 constituted a 
claim for increase.  Therefore, it is clear, in considering 
whether an effective date earlier than January 21, 1998 could 
be assigned, that the later of the two dates, the date of 
receipt of the claim or the date entitlement arose, is to be 
used for the effective date and not the earlier.  

In the absence of evidence of an earlier claim following the 
July 1996 rating decision, and in the absence of medical 
evidence showing the appellant was medically determined to be 
unemployable due to service-connected disabilities within the 
one year period prior to the January 1998 claim and current 
effective date of January 21, 1998, the Board must conclude 
that there is no basis upon which to assign an earlier 
effective date for the TDIU rating.  Therefore, the 
assignment of an effective date earlier than January 21, 
1998, the date of the claim, for the grant of the total 
rating based on individual unemployment is not warranted.


ORDER

The assignment of an effective date earlier than January 21, 
1998, the date of the claim, for the grant of entitlement to 
a total rating based on individual unemployability due to 
service-connected disabilities is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

 

